Citation Nr: 0018571	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  95-13 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for varicose veins and 
thrombophlebitis of the left lower extremity.  

2.  Whether a reduction in the rating for status post 
derangement and contusion of the left knee from 10 percent to 
the noncompensable level (zero percent) was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to December 
1986.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
varicose veins and thrombophlebitis of the left lower 
extremity.  

The October 1993 rating decision on appeal also denied the 
veteran's claim for an increased evaluation for derangement 
and contusion of the left knee.  The veteran appealed that 
decision.  In December 1996, however, the veteran submitted a 
statement indicating that she wished to cancel her appeal 
with respect to an increased evaluation for her left knee 
disability.  This issue is therefore dismissed without 
prejudice.  See 38 C.F.R. § 20.204(c) (1999).

The issue concerning the propriety of the reduction in the 
rating for status post derangement and contusion of the left 
knee from 10 percent to the noncompensable level will be 
discussed in the REMAND portion of this decision.


FINDING OF FACT

No medical evidence relates the veteran's varicose veins and 
thrombophlebitis to her period of active service.


CONCLUSION OF LAW

The veteran's claim for service connection for varicose veins 
and thrombophlebitis of the left lower extremity is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that she currently suffers from varicose 
veins and thrombophlebitis of the left leg as a result of an 
injury she sustained in service.  In various written 
statements, the veteran has alleged that her left leg was 
crushed in-between two vehicles while on active duty, and 
that she currently suffers from varicose veins and 
thrombophlebitis of the left lower extremity as a result 
thereof.  Therefore, service connection for this condition 
has been sought.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable; rather, it is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. § 
5107(a); Epps v. Gober, 126 F.3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In this case, the veteran's service medical records document 
that she sustained a soft tissue injury to the left knee in 
October 1986 when she was pinned in-between two vehicles.  
The assessment at that time was contusion and abrasions of 
the left leg.  None of these records, however, show that the 
veteran developed varicose veins or thrombophlebitis of the 
left lower extremity as a result of that injury, or at any 
other time in service. 

Post-service medical evidence includes a May 1990 VA 
examination report, at which time the veteran reported that 
her left leg was productive of numbness, bruises, and blood 
clots.  Nevertheless, no objective findings or diagnosis 
pertained to varicose veins or thrombophlebitis of the left 
lower extremity.  In June 1993, however, the veteran 
submitted photographs which did depict severe discoloration 
and bruising of the left lower extremity.

The veteran was first diagnosed with vascular problems of the 
left lower extremity at a VA examination in August 1993.  At 
that time, the veteran explained that she had varicose veins 
and thrombophlebitis which developed two weeks after the in-
service injury in which her left knee was crushed.  She 
indicated that her obstetrician at the time indicated that he 
was uncertain whether her symptoms were due to 
thrombophlebitis or her prior left knee injury.  Objectively, 
the examiner was able to palpate venous areas, but he did not 
feel any thromboses.  The diagnoses included questionable 
vascular involvement of thrombophlebitis.  The examiner 
suggested that the veteran have a consultation with a 
vascular surgeon to determine whether thrombophlebitis of the 
left lower extremity was present. 

In August 1996, the veteran underwent a selective ligation 
and excision of varicose veins in her left leg.  It was noted 
at admission that the veteran had a long-standing history of 
throbbing varicosities below the left knee; however, the date 
of onset was not identified.  At a VA examination in December 
1998, it was noted that the veteran had developed varicose 
veins after she left the Navy.  The examiner also recorded 
that the veteran was 5'5" and weighed 245 pounds.  The 
pertinent diagnosis was "varicose veins on left leg, which 
are not the result of the knee injury, status post selective 
segmental ligation and excision of the varicose veins on the 
left leg, below the knee."

Based on the foregoing, the Board finds that the veteran has 
not submitted a well-grounded claim of entitlement to service 
connection for varicose veins and thrombophlebitis of the 
left lower extremity because no medical evidence of record 
links this condition to her period of military service.  The 
veteran's service medical records made no reference to 
varicose veins or thrombophlebitis of the left lower 
extremity.  Furthermore, this condition was first diagnosed 
in August 1993, almost seven years after she left service, 
and no opinion from a medical professional links this 
condition to her period of Naval service.  In fact, a VA 
examiner in December 1998 stated that the veteran's varicose 
veins were not related to the knee injury she sustained in 
service.  Despite contentions by the veteran that her 
varicose veins and thrombophlebitis of the left lower 
extremity are related to service, lay assertions of medical 
etiology can never constitute evidence to render a claim well 
grounded under section 5107(a).  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).

In the absence of competent medical evidence to support the 
veteran's claim that her varicose veins and thrombophlebitis 
of the left lower extremity are related to service, the Board 
concludes that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim is well grounded.  Therefore, the 
VA has no further duty to assist the veteran in developing 
the record to support her claim.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim."). 

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the claim has been denied.  Id.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for varicose veins and thrombophlebitis of the 
left lower extremity is denied.


REMAND 

A June 1990 rating decision granted service connection for 
derangement of the left knee.  In April 1999, the RO issued a 
rating decision which proposed to reduce the veteran's rating 
for her left knee disability from 10 percent to the 
noncompensable level.  A July 1999 rating decision formalized 
the proposed reduction.  In September 1999, the RO received a 
letter from the veteran which disputed the reduction, arguing 
that her left knee disability had not improved.  To date, the 
RO has not issued a Statement of the Case in response to the 
veteran's letter.

The filing of a Notice of Disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
Statement of the Case in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (1999); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the Remand is to give the RO an opportunity to 
cure this defect.  Thereafter, the RO should return the 
claim's file to the Board only if the veteran perfects her 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a Statement of the 
Case and a VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the 
claim).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should issue the veteran and 
her representative a Statement of the 
Case addressing the issue concerning the 
propriety of the reduction in the rating 
for the veteran's post derangement and 
contusion of the left knee from 10 
percent to the noncompensable level.  The 
Statement of the Case should include a 
discussion of all relevant evidence 
considered, and citation to all pertinent 
law and regulations.  

2.  The veteran and her representative 
should be given an opportunity to perfect 
an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
Statement of the Case unless she perfects 
her appeal.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  The veteran is free to perfect her appeal of the 
denial of this issue and to submit any additional evidence 
she wishes to have considered in connection with this appeal.  
However, she is not obligated to act unless otherwise 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

